Exhibit PENNSYLVANIA DEPARTMENT OF STATE CORPORATION BUREAU Articles of Amendment-Domestic Corporation (15Pa.CS.) x Business Corporation (§1915) ¨ Nonprofit Corporation (§ 5915) Name Document will be returned to the name and address you enter to the left. ï SHAILA PRABHAKAR, ESQUIRE Address 2005 MARKET ST. SUITE 3320 City State Zip Code PHILADELPHIAPA19103 Fee: $70 In compliance with the requirements of the applicable provisions (relating to articles of amendment), the undersigned, desiring to amend its articles, hereby states that; 1. The name of the corporation is:. USA TECHNOLOGIES, INC 2. The (a) address of this corporation's current registered office in this Commonwealth or (b) name of its commercial registered office provider and the county of venue is (the Department is hereby authorized to correct the following information to conform to the records of the Department): (a)Number and StreetCityStateZipCounty 100 DEERFIELD LANE, SUITE 140 MALVERNPA19355CHESTER (b) Name of Commercial Registered Office Provider County c/o 3. The statute by or under which it was incorporated. BUSINESS CORPORATION LAW OF 1988 4. The date of its incorporation: JAN 16, 1992 5. Check, and if appropriate complete, one of the following: xThe amendment shall be effective upon filing these Articles of Amendment in the Department of State. ¨The amendment shall be effective on: at Date Hour 6. Check one of the following. xThe amendment was adopted by the shareholders or members pursuant to 15 Pa.S. § 1914 (a) and (b) or § 5914(a) ¨The amendment was adopted by the board of directors pursuant to 15 Pa. C.S. § 1914 (c) or § 5914 (b) 7. Check, and if appropriate, complete one of the Following: ¨The amendment adopted by the corporation, set forth in full, is as follows xThe amendment adopted by the corporation is set Forth In full in Exhibit A attached hereto and made a part hereof. 8. Check if the amendment restates the Articles: ¨The restated Articles of Incorporation supersede the original articles and all amendments thereto. IN TESTIMONY WHEREOF, the undersigned corporation has caused these Articles of Amendment to be signed by a duly authorized officer thereof this 29thday of FEBRUARY . 2008 . USA TECHNOLOGIES. INC. Name of Corporation /s/ George R. Jensen, Jr. Signature CHIEF EXECUTIVE OFFICER Title Exhibit
